HEDRICK, Judge.
Respondent has failed to comply with the provisions of Rules 10 and 28 of the North Carolina Rules of Appellate Procedure. Thus, the only question presented on this appeal is whether the findings of fact support the conclusions of law and the order entered.
N.C. Gen. Stat. Sec. 7A-289.32 sets forth six separate grounds upon which a termination of parental rights order can be based. Portions of the statute pertinent to this case are as follows:
*715Grounds for terminating parental rights. — The court may terminate the parental rights upon a finding of one or more of the following:
(2) The parent has abused or neglected the child. The child shall be deemed to be abused or neglected if the court finds the child to be an abused child within the meaning of G.S. 7A-517U), or a neglected child within the meaning of G.S. 7A-517Í21).
(4) The child has been placed in the custody of a county department of social services, a licensed child-placing agency, or a child-caring institution, and the parent, for a continuous period of six months next preceding the filing of the petition, has failed to pay a reasonable portion of the cost of care for the child.
In the present case the trial judge based his order of termination on the grounds of (1) neglect, and (2) failure of respondent to provide support. If either of these grounds is supported by findings of fact based on clear, cogent, and convincing evidence, we must affirm. G.S. Sec. 7A-289.30(e). In re Allen, 58 N.C. App. 322, 325, 293 S.E. 2d 607, 609 (1982). In re Moore, 306 N.C. 394, 404, 293 S.E. 2d 127, 133 (1982), appeal dismissed, - U.S. -, 74 L.Ed. 2d 987, 103 S.Ct. 776 (1983). In re Ballard, 63 N.C. App. 580, 586, 306 S.E. 2d 150, 154 (1983).
Turning to the first ground upon which the trial court based its termination order, evidence that the children were neglected as defined by N.C. Gen. Stat. Sec. 7A-517(21) is abundant. The evidence tended to show that respondent did not provide the children with “proper care” and “supervision,” that they have on various occasions been “abandoned,” and that they have not been provided “necessary medical care.” Moreover, there is undisputed evidence that respondent chose to serve an active prison term in lieu of probation thereby diminishing the opportunity to care and supervise her minor children. Upon release from incarceration, respondent made very little effort to visit with her children. In fact, *716respondent visited with her children only two (2) times between January, 1982 and December, 1982. She contributed nothing to the support of her children from January, 1982 to December, 1982. We think the evidence supporting the trial court’s conclusion of neglect is clear, cogent, and convincing.
The order of the trial court terminating the parental rights of the respondent is
Affirmed.
Judges Hill and Johnson concur.